Citation Nr: 1529565	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-22 516	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for lumbosacral strain in excess of 10 percent prior to April 7, 2012 and in excess of 20 percent thereafter.   

2.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from November 1963 to September 1965 with subsequent periods of active duty for training in June 1966, and June and July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In the course of his claim for an increased rating for his lumbar spine disability, the Veteran submitted statements regarding the impact of his disabilities on his employment.  A September 2009 rating decision denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran submitted a notice of disagreement in October 2010.  In June 2014, the Veteran withdrew his claim for entitlement to a TDIU. As such, the TDIU claim is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to April 7, 2012, lumbosacral strain was manifested by forward flexion greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees and without incapacitating episodes of intervertebral disc syndrome.  

2.  From April 7, 2012, lumbosacral strain was manifested by forward flexion greater than 30 degrees.  The Veteran did not have favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.

3.  Throughout the initial rating period, radiculopathy of the right lower extremity has been manifested by no more than moderate incomplete paralysis of the sciatic nerve.  

4. Throughout the initial rating period, radiculopathy of the left lower extremity has been manifested by no more than moderate incomplete paralysis of the sciatic nerve.   

CONCLUSIONS OF LAW

1.  Prior to April 7, 2012, the criteria for a disability rating higher than 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  From April 7, 2012, the criteria for a disability rating higher than 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014). 

3.  The criteria for a rating in excess of 20 percent rating for radiculopathy of the sciatic nerve of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for a rating in excess of 20 percent rating for radiculopathy of the sciatic nerve of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8520 (2014). 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, an April 2009 letter informed the Veteran of the evidence required to substantiate his claims for an increased rating for his lumbar spine disorder and of the Veteran's and VA's respective duties for obtaining evidence.  The April 2009 letter provided notice regarding effective dates and disability ratings.  In July 2010, the RO provided the Veteran with notice in accordance with the requirements of Vazquez.  

The Veteran has appealed the initial ratings assigned in the April 2012 rating decision that granted service connection for radiculopathy of the lower extremities.  The RO did not provide the Veteran with additional notice regarding his claims for higher initial ratings for lower extremity radiculopathy.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The RO issued a SSOC in July 2014 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records.  The Veteran was afforded VA examinations in April 2012 and May 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis of Claims

Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. 

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for Lumbar Spine Disability

A March 1976 rating decision granted service connection for lumbosacral strain and assigned a non-compensable (0 percent) rating.  A claim for an increased rating was received in May 2008.  A September 2008 rating decision granted a 10 percent rating from May 2008.  A claim for an increased rating was received in December 2008.  A September 2009 rating decision continued the 10 percent rating assigned.  An April 2012 rating decision increased the rating for chronic lumbosacral strain to 20 percent disabling, effective from April 7, 2012.  The Veteran asserts that a higher rating is warranted based upon the severity of his lumbar spine symptoms.

The Veteran's lumbar spine disability is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it
 does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is assignable with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Diagnostic Code 5243, Note (1).

The Veteran had a VA examination in June 2008.  The Veteran reported back pain that was a 5 to 7 on a scale of 10.  The pain was present all the time.  He denied bowel or bladder dysfunction.  He denied radiation of pain.  The Veteran denied motor or sensory deficits, except for the plantar aspect of the left foot.  He reported occasional spasm.  The spasm occurred with walking or with any sort of activity.  It increased the pain.  The Veteran reported significant functional disability of anywhere from 2 weeks to two and a half months.  He reported that he had to crawl on the floor and treat with time and a heating pad.  He reported taking aspirin for pain.  He did not take any other medications and did not use assistive devices.  He could walk for one hour.  There were no flare-ups, exacerbations or physician ordered bedrest in the past 12 months.  

Upon physical examination, the Veteran had forward flexion to 70 degrees.  He had extension to 20 degrees, lateral rotation to 30 degrees bilaterally and lateral bending to 30 degrees bilaterally.  Active and passive motion was the same.  There was no change with repetition.  There was mild pain with extremes of flexion.  There was mild tenderness along the lumbar spine.  There was no crepitus or instability.  X-rays showed no fracture, dislocation or bony destructive lesion. There was disk space narrowing at L5-S1.  There was mild sclerosis of the facets at that level.  The examiner diagnosed moderate degenerative disk disease L5-S1 with facet arthropathy.  

With regard to DeLuca factors, the examiner noted that there was mild discomfort associated with the examination of the lumbar spine.  The examiner indicated that it was conceivable that pain could further limit function as described, particularly with repetition.  The examiner indicated that it was not feasible to attempt to express this in terms of additional limitation of motion as these matters could not be determined with any degree of certainty. 

Upon VA examination in April 2012, the Veteran reported that his back pain had recently gotten worse.  The Veteran reported that flare-ups impacted the function of the thoracolumbar spine.  The Veteran had flare-ups when leaning forward in a chair or standing.  Range of motion testing showed forward flexion to 60 degrees, with objective evidence of painful motion at 10 degrees.  The Veteran had extension to 10 degrees, with painful motion at 0 degrees.  He had lateral flexion to 10 degrees bilaterally, with painful motion from 0 degrees.  The Veteran had lateral rotation to 10 degrees bilaterally, with painful motion at 0 degrees.  On repetitive use testing, the Veteran had forward flexion to 50 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees.  The examiner noted additional limitation of range of motion following repetitive use. 

The examiner indicated that the functional loss include less movement than normal, weakened movement, pain on movement and interference with sitting, standing and weight-bearing.  The examiner indicated that the Veteran did not have localized tenderness or pain to palpation of the joints or soft tissue of the back.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  The examiner noted that the Veteran had incapacitating episodes of at least 1 week but less than 2 weeks in the past 12 months. 

The Veteran had a VA examination in May 2014.  The Veteran complained of back pain and bilateral leg pain.  Upon examination, the Veteran had forward flexion to 60 degrees, with pain at 60 degrees and extension to 10 degrees, with pain at 10 degrees.  He had lateral flexion to 20 degrees bilaterally, with pain at 20 degrees.  He had lateral rotation to 20 degrees bilaterally, with pain at 20 degrees.  With repetitive motion testing, the Veteran had flexion to 60 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees and right and left lateral rotation to 20 degrees.  The examiner noted additional limitation of range of motion with repetitive motion testing.  The examiner indicated that the Veteran did not have functional loss or functional impairment of the thoracolumbar spine.  The examiner indicated that the contributing factors included less movement than normal and pain on movement.  The Veteran did not have localized tenderness or pain to palpation of the joints, muscle spasm of the thoracolumbar spine or guarding of the thoracolumbar spine.  Ankylosis of the spine was not present.  With regard to assistive devices, the Veteran reported that he regularly used a brace and a cane.  

In an addendum obtained in May 2014, the VA examiner noted that the Veteran had the same ranges of motion on repetitive use testing.  The examiner indicated that the Veteran did not have additional limitation of motion with repetitive.

In statements in support of his claim, the Veteran has reported that he has stiffness and pain which affects his ability to function physically.  He has stated that he requires pain medication on a daily basis.   

After a review of the record, the Board finds that the criteria for a rating in excess of 10 percent for lumbosacral strain were not met during the rating period prior to April 7, 2012.  The evidence during that period reflects that the Veteran had forward flexion greater than 60 degrees and combined range of motion or the thoracolumbar spine greater than 120 degrees.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the functional loss from the Veteran's lumbar spine disability does not approximate 60 degrees of flexion or less or combined range not greater than 120 degrees, which is required for the assignment of a 20 percent rating as the VA examiner stated that while it was "conceivable" that pain "could" further limit function, it was not feasible to express the degree of such additional functional impairment with any degree of medical certainty.  38 C.F.R. § 4.71a. 

The Board further finds that the criteria for a rating in excess of 20 percent for lumbosacral strain have not been met during the period from April 7, 2012.  The evidence reflects forward flexion of the thoracolumbar spine to 60 degrees.  There are no findings of ankylosis of the entire thoracolumbar spine.  

There is no evidence of incapacitating episodes of intervertebral disc syndrome at any point during the appeal.  Accordingly, higher ratings are not warranted on that basis.  

The Board has considered whether separate ratings are warranted for neurological impairment associated with the Veteran's lumbar spine disability.  In this case, separate ratings are in effect for radiculopathy of the lower extremities.  The evidence does not show neurological manifestations, other than radiculopathy of the lower extremities, for which separate ratings have been assigned.

For the reasons set forth above, the Board finds that a rating in excess of 10 percent is not warranted for the period prior to April 7, 2012.  The Board further finds that a rating in excess of 20 percent is not warranted for the period from April 7, 2012.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Ratings for Radiculopathy of the Right and Left Lower Extremities

An April 2012 rating decision granted service connection for radiculopathy of the right and left lower extremities and assigned separate 20 percent ratings for moderate impairment of each lower extremity from April 7, 2012.   

Radiculopathy of the lower extremities is rated according to Diagnostic Code 8520.  Diagnostic Code 8520 pertains to paralysis of the sciatic nerve.   Diagnostic Code 8520 provides that a 20 percent rating is assignable for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  A maximum rating of 80 percent is warranted for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014). 

In rating peripheral nerve injuries and their residuals, attention must be given to the site and character of the injury, the relative impairment of motor function, trophic changes, and/or sensory disturbances.  38 C.F.R. § 4.120.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, VA should consider the applicability of the radicular group ratings.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.

The Veteran had a VA examination in May 2014.  The Veteran reported radicular pain.  He denied constant pain in the either lower extremity.  He reported intermittent pain in both lower extremities.  The Veteran denied paresthesias or dysesthesias and denied numbness.  There were no other signs or symptoms of radiculopathy.  

Muscle strength testing was 5/5 for knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension.  There was no muscle atrophy.  Knee and ankle reflexes were normal.  A sensory examination of the lower extremities showed normal sensation to light touch testing.  The examiner described the severity of left and right radiculopathy as mild.

The Board finds that the criteria for an initial rating in excess of 20 percent ratings for radiculopathy of the left and right lower extremities have not been met.  The examination findings reflect that radiculopathy of the left and right lower extremities is no more than moderate in degree.  A 40 percent rating is not warranted for radiculopathy of either of the lower extremities, as the evidence does not show that radiculopathy is manifested by moderately severe incomplete paralysis of the sciatic nerve.  The Board therefore concludes that the preponderance of the evidence is against the claims for higher initial ratings for radiculopathy of the right and left lower extremities.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The rating criteria for peripheral nerve disabilities consider the degrees of paralysis of the peripheral nerves.  The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine contemplate limitation of motion.  The rating criteria also take into consideration functional loss due to pain, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy of disuse.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating in excess of 10 percent for lumbosacral strain prior to April 7, 2012 and in excess of 20 percent from April 7, 2012 is denied.

An initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.

An initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


